Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1464
       Lower Tribunal Nos. 17-314-A-K, 17-160-A-K, & 17-164-A-K
                          ________________


                        Jeffrey Ray Sundwall,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

     Jeffrey Ray Sundwall, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.

Before LINDSEY, HENDON, and MILLER, JJ.

     PER CURIAM.
      Affirmed without prejudice to the filing of a motion for postconviction

relief pursuant to Florida Rule of Criminal Procedure 3.850. See Fla. R.

Crim. P. 3.170(l) (“A defendant who pleads guilty or nolo contendere without

expressly reserving the right to appeal a legally dispositive issue may file a

motion to withdraw the plea within thirty days after the rendition of the

sentence . . . .”); State v. Bullard, 858 So. 2d 1189, 1192 (Fla. 2d DCA 2003)

(“[W]e note that the trial court should not have ordered a new trial on the

count for battery on a law enforcement officer because Bullard had already

entered a plea on that charge.”).




                                      2